Exhibit 10.2

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into as of
this 14th day of March, 2005, by and between Cornell Companies, Inc., a Delaware
corporation (the “Company”) and James E. Hyman (the “Employee”).

 

WHEREAS, pursuant to the Employment Agreement between the Company and the
Employee dated as of the date hereof (“Employment Agreement”), the Employee has
become the Chief Executive Officer and Chairman of the Board of Directors of the
Company;

 

WHEREAS, as an inducement for the Employee to accept such employment, the Board
of Directors of the Company has approved and authorized the issuance of certain
shares of common stock of the Company to the Employee, subject to the terms and
conditions of this Agreement; and

 

WHEREAS, capitalized terms not defined herein shall have the definitions set
forth in the Employment Agreement.

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and covenants,
the parties hereto agree as follows:

 


1.                                       AWARD OF RESTRICTED STOCK.  THE COMPANY
HEREBY AWARDS TO THE EMPLOYEE, EFFECTIVE AS OF THE DATE HEREOF, EIGHTY-FIVE
THOUSAND (85,000) SHARES OF COMMON STOCK, PAR VALUE $0.001 PER SHARE, OF THE
COMPANY (THE “RESTRICTED STOCK”).


 


2.                                       VESTING SCHEDULE.  SUBJECT TO THE
FURTHER PROVISIONS OF THIS AGREEMENT, THE SHARES OF RESTRICTED STOCK SHALL VEST
AS FOLLOWS:


 


(A)                                  25,000 SHARES OF RESTRICTED STOCK SHALL
VEST ON JANUARY 24, 2008; PROVIDED THAT THE EMPLOYEE HAS REMAINED CONTINUOUSLY
EMPLOYED BY THE COMPANY FROM THE DATE HEREOF THROUGH JANUARY 24, 2008.


 


(B)                                 30,000 SHARES OF RESTRICTED STOCK SHALL VEST
UPON THE COMPANY ACHIEVING A CERTAIN STOCK PRICE WITHIN A CERTAIN TIME PERIOD AS
ESTABLISHED BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS.


 


(C)                                  30,000 SHARES OF RESTRICTED STOCK SHALL
VEST UPON THE COMPANY ACHIEVING A CERTAIN EARNINGS PER SHARE WITHIN A CERTAIN
TIME PERIOD AS ESTABLISHED BY THE COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS.


 

SUBJECT TO SECTIONS 3 AND 4 HEREOF, THE PERIOD BEGINNING ON THE DATE HEREOF
THROUGH AND INCLUDING THE VESTING DATE FOR ANY PARTICULAR SHARES OF RESTRICTED
STOCK SHALL BE REFERRED TO HEREIN AS THE “RESTRICTED PERIOD” WITH RESPECT TO
SUCH SHARES OF RESTRICTED STOCK.

 

--------------------------------------------------------------------------------


 


3.                                       ACCELERATION OF VESTING.  SECTION 2
NOTWITHSTANDING, IN THE EVENT THAT THE COMPANY TERMINATES THE EMPLOYEE’S
EMPLOYMENT WITHOUT CAUSE, OR THE EMPLOYEE TERMINATES HIS EMPLOYMENT FOR GOOD
REASON (NOT INCLUDING A DEEMED TERMINATION FOR GOOD REASON FOLLOWING A CHANGE IN
CONTROL PURSUANT TO SECTION 7(G) OF THE EMPLOYMENT AGREEMENT), ALL SHARES OF
RESTRICTED STOCK, TO THE EXTENT NOT ALREADY VESTED, GRANTED HEREUNDER WHICH ARE
THEN SUBJECT TO THE RESTRICTIONS SET FORTH ABOVE SHALL IMMEDIATELY VEST AND
CEASE TO BE SUBJECT TO THE RESTRICTIONS IMPOSED HEREBY.


 


4.                                       FORFEITURE.  ALL UNVESTED SHARES OF
RESTRICTED STOCK SHALL AUTOMATICALLY EXPIRE AND BE FORFEITED BY THE EMPLOYEE
UPON THE OCCURRENCE OF THE FOLLOWING EVENTS: (I) THE COMPANY TERMINATES THE
EMPLOYEE’S EMPLOYMENT FOR CAUSE, (II) THE EMPLOYEE VOLUNTARILY RESIGNS WITHOUT
GOOD REASON, (III) THE EMPLOYEE’S EMPLOYMENT IS TERMINATED BY REASON OF DEATH OR
DISABILITY, OR (IV) THE COMPANY FAILS TO MEET THE MILESTONES SPECIFIED IN
SECTIONS 2(B) AND 2(C) WITHIN THE TIME PERIODS ESTABLISHED BY THE COMPENSATION
COMMITTEE.


 


5.                                       TRANSFERABILITY.  DURING THE RESTRICTED
PERIOD, THE UNVESTED SHARES OF RESTRICTED STOCK MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, OR OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES.  THE
UNVESTED SHARES OF RESTRICTED STOCK SHALL NOT BE SUBJECT TO EXECUTION,
ATTACHMENT OR SIMILAR PROCESS.  UPON ANY ATTEMPT TO TRANSFER, ASSIGN, PLEDGE, OR
OTHERWISE DISPOSE OF ANY UNVESTED SHARES OF RESTRICTED STOCK OR ANY OF SUCH
RIGHTS CONTRARY TO THE PROVISIONS HEREOF, OR UPON THE LEVY OF ANY ATTACHMENT OR
SIMILAR PROCESS UPON ANY UNVESTED SHARES OF RESTRICTED STOCK OR SUCH RIGHTS,
SUCH UNVESTED SHARES OF RESTRICTED STOCK AND SUCH RIGHTS SHALL IMMEDIATELY
BECOME NULL AND VOID.  VESTED SHARES OF RESTRICTED STOCK MAY NOT BE SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, OR OTHERWISE DISPOSED OF, OTHER THAN IN
ACCORDANCE ALL APPLICABLE REQUIREMENTS OF FEDERAL AND STATE SECURITIES LAWS AND
WITH ALL APPLICABLE REQUIREMENTS OF ANY STOCK EXCHANGE ON WHICH THE COMMON STOCK
MAY BE LISTED AT THE TIME OF SUCH SALE, ASSIGNMENT, TRANSFER, PLEDGE OR OTHER
DISPOSITION.


 


6.                                       STOCK CERTIFICATE.  UPON THE GRANT OF
RESTRICTED STOCK HEREUNDER, ONE OR MORE STOCK CERTIFICATES ISSUED IN RESPECT OF
SUCH SHARES OF RESTRICTED STOCK SHALL BE REGISTERED IN THE NAME OF THE EMPLOYEE
AND SHALL BE DEPOSITED BY THE EMPLOYEE WITH THE COMPANY TOGETHER WITH A STOCK
POWER ENDORSED IN BLANK.  THE COMPANY SHALL PROVIDE THE EMPLOYEE WITH A RECEIPT
FOR SUCH STOCK CERTIFICATE ACKNOWLEDGING THAT THE COMPANY IS HOLDING SUCH
CERTIFICATE PURSUANT TO THE TERMS OF THIS AGREEMENT.  ALL STOCK CERTIFICATES FOR
SHARES OF RESTRICTED STOCK DURING THE RESTRICTED PERIOD SHALL BEAR THE FOLLOWING
LEGEND:


 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the agreement entered into between the registered owner and Cornell
Companies, Inc..  A copy of such agreement is on file at the principal place of
business of Cornell Companies, Inc.”

 

With regard to any shares of Restricted Stock which vest pursuant to Sections 2
or 3, the Company shall, within 60 days of the date such shares cease to be
subject to restrictions, transfer

 

2

--------------------------------------------------------------------------------


 

such shares free of all restrictions set forth in this Agreement to the Employee
(or his legal representative, beneficiary or heir); provided, however, that such
shares shall continue to be subject to the restrictions on transfer imposed
under applicable requirements of federal and state securities laws and any stock
exchange on which the Common Stock may be listed at the time of such transfer.

 


7.                                       STOCKHOLDER’S RIGHTS.  SUBJECT TO THE
TERMS OF THIS AGREEMENT, DURING THE RESTRICTED PERIOD, THE EMPLOYEE SHALL HAVE,
WITH RESPECT TO THE RESTRICTED STOCK, ALL RIGHTS OF A STOCKHOLDER OF THE
COMPANY, INCLUDING THE RIGHT TO VOTE SUCH SHARES AND THE RIGHT TO RECEIVE ALL
DIVIDENDS PAID WITH RESPECT TO THE SHARES OF RESTRICTED STOCK; PROVIDED, THAT
THE RIGHT TO VOTE AND RECEIVE DIVIDENDS SHALL TERMINATE IMMEDIATELY WITH RESPECT
TO ANY SHARES OF RESTRICTED STOCK UPON FORFEITURE OF THOSE SHARES PURSUANT TO
SECTIONS 4 HEREOF.


 


8.                                       WITHHOLDING TAX.  THE EMPLOYEE HEREBY
AGREES THAT (I) HE SHALL PAY TO THE COMPANY THE AMOUNT OF TAXES WHICH THE
COMPANY IS REQUIRED TO WITHHOLD WITH RESPECT TO ANY BENEFIT UNDER THE PLAN OR
THIS AGREEMENT AND (II) IN THE EVENT HE FAILS TO MAKE SUCH PAYMENT, THE COMPANY
MAY, IN ITS SOLE DISCRETION, WITHHOLD FROM ANY PAYMENT OR CONSIDERATION TO BE
PAID TO THE EMPLOYEE BY THE COMPANY ANY SUCH TAX WHICH THE COMPANY BELIEVES IS
REQUIRED TO BE WITHHELD, OR RETAIN OR SELL WITHOUT NOTICE A SUFFICIENT NUMBER OF
SHARES OF RESTRICTED STOCK AWARDED HEREUNDER TO COVER THE AMOUNT TO BE WITHHELD.


 


9.                                       REPRESENTATIONS.  THE EMPLOYEE HEREBY
REPRESENTS AND WARRANTS TO THE COMPANY THAT ALL SHARES OF RESTRICTED STOCK
ACQUIRED UPON THE GRANT OF RESTRICTED STOCK HEREUNDER HAVE BEEN ACQUIRED FOR HIS
OWN ACCOUNT FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TOWARD THE SALE OR
DISTRIBUTION OF ANY OF THE SHARES OF RESTRICTED STOCK.  THE EMPLOYEE
ACKNOWLEDGES THAT HE HAS BEEN AFFORDED FULL OPPORTUNITY TO REQUEST ANY AND ALL
RELEVANT INFORMATION AND ASK QUESTIONS CONCERNING THE PURPOSES AND BUSINESS OF
THE COMPANY, HAS BEEN PROVIDED ALL INFORMATION AND COPIES OF ALL DOCUMENTS HE OR
SHE HAS REQUESTED, AND HAS RECEIVED ANSWERS TO SUCH QUESTIONS TO HIS FULL
SATISFACTION.  THE EMPLOYEE ACKNOWLEDGES THAT THE COMPANY IS UNDER NO OBLIGATION
TO REGISTER ANY SHARES OF RESTRICTED STOCK UNDER ANY SECURITIES LAWS, AND THE
COMPANY HAS NO PRESENT INTENTION TO DO SO.


 


10.                                 SUCCESSORS.


 


(A)                                  THIS AGREEMENT IS PERSONAL TO THE EMPLOYEE
AND WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY SHALL NOT BE ASSIGNABLE BY
THE EMPLOYEE OTHERWISE THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.
THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE
EMPLOYEE’S LEGAL REPRESENTATIVES.


 


(B)                                 THIS AGREEMENT SHALL INURE TO THE BENEFIT OF
AND BE BINDING UPON THE COMPANY AND ITS SUCCESSORS AND ASSIGNS.


 


(C)                                  THE COMPANY WILL REQUIRE ANY SUCCESSOR
(WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY TO ASSUME
EXPRESSLY AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION
HAD TAKEN PLACE. AS USED IN THIS AGREEMENT, “COMPANY”

 

3

--------------------------------------------------------------------------------


 


SHALL MEAN THE COMPANY AS HEREINBEFORE DEFINED AND ANY SUCCESSOR TO ITS BUSINESS
AND/OR ASSETS AS AFORESAID WHICH ASSUMES AND AGREES TO PERFORM THIS AGREEMENT BY
OPERATION OF LAW, OR OTHERWISE. THE COMPANY WILL REQUIRE ANY SUCCESSOR (WHETHER
DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY TO ASSUME
EXPRESSLY AND AGREE TO PERFORM THE COMPANY’S OBLIGATIONS HEREUNDER IN THE SAME
MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM THEM
IF NO SUCH SUCCESSION HAD TAKEN PLACE.  EMPLOYEE EXPRESSLY AGREES AND CONSENTS
TO EMPLOYER’S ASSIGNMENT OF THIS AGREEMENT.


 


11.                                 MISCELLANEOUS.


 


(A)                                  THIS AGREEMENT SUPERSEDES ALL PREVIOUS
AGREEMENTS AND DISCUSSIONS RELATING TO THE SAME OR SIMILAR SUBJECT MATTERS
BETWEEN EMPLOYEE AND THE COMPANY AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE TO PRINCIPLES
OF CONFLICT OF LAWS.  EACH OF THE PARTIES HERETO AGREES THAT ANY ACTION OR
PROCEEDING BROUGHT TO ENFORCE THE RIGHTS OR OBLIGATIONS OF ANY PARTY HERETO
UNDER THIS AGREEMENT MAY BE COMMENCED AND MAINTAINED IN ANY COURT OF COMPETENT
JURISDICTION LOCATED IN HARRIS COUNTY, TEXAS, AND THAT ANY TEXAS STATE COURT OR
FEDERAL COURT SITTING IN HARRIS COUNTY, TEXAS SHALL HAVE EXCLUSIVE JURISDICTION
OVER ANY SUCH ACTION OR PROCEEDING BROUGHT BY ANY OF THE PARTIES HERETO.  THE
CAPTIONS OF THIS AGREEMENT ARE NOT PART OF THE PROVISIONS HEREOF AND SHALL HAVE
NO FORCE OR EFFECT. THIS AGREEMENT MAY NOT BE AMENDED, MODIFIED, REPEALED,
WAIVED, EXTENDED OR DISCHARGED EXCEPT BY AN AGREEMENT IN WRITING SIGNED BY THE
PARTY AGAINST WHOM ENFORCEMENT OF SUCH AMENDMENT, MODIFICATION, REPEAL, WAIVER,
EXTENSION OR DISCHARGE IS SOUGHT. NO PERSON, OTHER THAN PURSUANT TO A RESOLUTION
OF THE BOARD OR A DULY AUTHORIZED COMMITTEE THEREOF, SHALL HAVE AUTHORITY ON
BEHALF OF THE COMPANY TO AGREE TO AMEND, MODIFY, REPEAL, WAIVE, EXTEND OR
DISCHARGE ANY PROVISION OF THIS AGREEMENT OR ANYTHING IN REFERENCE THERETO.


 


(B)                                 ALL NOTICES AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING AND SHALL BE GIVEN BY HAND DELIVERY TO THE OTHER
PARTY OR BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, ADDRESSED AS FOLLOWS:


 

If to the Employee:

 

James E. Hyman

755 Westover Road

Stamford, CT 06902

Telephone: (203) 316-8228

Telecopy: (203) 351-0949

 

With a copy to:

 

Alan L. Sklover

Sklover & Associates, LLC

10 Rockefeller Plaza

New York, New York 10020

Telephone: (212) 757-5000

 

4

--------------------------------------------------------------------------------


 

Telecopy: (212) 757-5002

 

If to the Company:

 

Cornell Companies, Inc.

1700 West Loop South, Suite 1500

Houston, Texas 77027

Attention: Human Resources

Telephone: (713) 623-0790

Telecopy: (713) 623-2797

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 


(C)                                  THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS AGREEMENT.


 


(D)                                 THE COMPANY MAY WITHHOLD FROM ANY AMOUNTS
PAYABLE UNDER THIS AGREEMENT SUCH FEDERAL, STATE OR LOCAL TAXES AS SHALL BE
REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR REGULATION.


 


(E)                                  THE EMPLOYEE’S OR THE COMPANY’S FAILURE TO
INSIST UPON STRICT COMPLIANCE WITH ANY PROVISION HEREOF OR ANY OTHER PROVISION
OF THIS AGREEMENT OR THE FAILURE TO ASSERT ANY RIGHT THE EMPLOYEE OR THE COMPANY
MAY HAVE HEREUNDER, INCLUDING, WITHOUT LIMITATION, THE RIGHT OF THE EMPLOYEE TO
TERMINATE EMPLOYMENT FOR GOOD REASON, SHALL NOT BE DEEMED TO BE A WAIVER OF SUCH
PROVISION OR RIGHT OR ANY OTHER PROVISION OR RIGHT OF THIS AGREEMENT.


 


(F)                                    THE PARTIES HEREBY ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED.  EACH
OF THE PARTIES, AFTER CONSULTING OR HAVING THE OPPORTUNITY TO CONSULT, WITH
COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION
OF ANY OF THEM.


 


[SIGNATURE PAGE FOLLOWS.]


 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employee and, pursuant to due authorization from the
Board, the Company have caused this Agreement to be executed this 14th day of
March, 2005.

 

 

 

Employee

 

 

 

 

 

/s/ James E. Hyman

 

 

James E. Hyman

 

 

 

 

 

Company

 

 

 

 

 

By:

/s/ Patrick N. Perrin

 

 

Name:

Patrick N. Perrin

 

 

Its:

Senior Vice President
and Secretary

 

 

6

--------------------------------------------------------------------------------